



Exhibit 10.1
CONFIDENTIAL
CONFIDENTIAL TREATMENT REQUESTED
CONFIDENTIAL PORTIONS OF THIS DOCUMENT HAVE BEEN REDACTED AND HAVE BEEN
SEPARATELY FILED WITH THE SECURITIES AND EXCHANGE COMMISSION. INFORMATION THAT
WAS OMITTED IN THE EDGAR VERSION HAS BEEN NOTED IN THIS DOCUMENT WITH A
PLACEHOLDER IDENTIFIED BY THE MARK “[***]”.
ASSIGNMENT AGREEMENT
This Assignment Agreement (this “Agreement”), dated as of February 1, 2018 (the
“Effective Date”), is between NantOmics, LLC (“NantOmics), a Delaware limited
liability company, and NantHealth, Inc., a Delaware corporation (“NantHealth”).
NantOmics and NantHealth are each sometimes referred to herein as a “Party” and
collectively as “Parties.”
RECITALS
WHEREAS, NantCell, Inc. (NantCell) acquired Liquid Genomics, Inc., a Delaware
corporation (“Liquid Genomics”), pursuant to an Agreement and Plan of Merger
(“Merger Agreement”), dated as of March 31, 2017, among NantCell, Liquid
Genomics, Bio Merger Sub, Inc., a Delaware corporation (“Merger Sub”) and the
stockholder representative, under which Merger Sub was merged with and into
Liquid Genomics.
WHEREAS, following the transactions consummated pursuant to the Merger
Agreement, NantOmics acquired 100 shares of common stock, par value $0.001 per
share, of Liquid Genomics (the “LG Shares”), along with all of NantCell’s rights
and obligations under the Merger Agreement, resulting in Liquid Genomics
becoming a wholly-owned subsidiary of NantOmics (the “NO/LG Acquisition”).
WHEREAS, as consideration for the NO/LG Acquisition, NantOmics paid to NantCell
[***], representing the amount paid by NantCell for its acquisition of Liquid
Genomics and funding of Liquid Genomics following such acquisition without any
markup.
WHEREAS, NantOmics desires to assign, and NantHealth desires to assume, the LG
Shares and all rights and obligations under the Merger Agreement in exchange for
consideration equal to the amount paid by NantOmics for the NO/LG Acquisition,
plus an amount equal to the funding of Liquid Genomics without any markup since
the NO/LG acquisition, all on the terms and conditions set forth herein.
NOW, THEREFORE, in consideration of the mutual representations, warranties,
covenants and agreements contained herein, and other good and valuable
consideration, the receipt and sufficiency of which are hereby acknowledged, the
Parties hereby agree as follows:
1.Assignment of LG Shares. NantOmics agrees to convey, assign, transfer and
deliver to NantHealth on the Closing Date (defined below) all of NantOmics’s
right, title and interest in, to and under the LG Shares. Following the
foregoing conveyance, assignment and transfer, Liquid Genomics will be a
wholly-owned subsidiary of NantHealth.
2.Assignment of Merger Agreement. NantOmics agrees to convey, assign, transfer
and deliver to NantHealth on the Closing Date all of NantOmics’ rights and
obligations under the Merger Agreement and all ancillary agreements and
documents referred to therein.


3.Consideration. In consideration of the transactions contemplated by this
Agreement, NantHealth agrees to convey, assign, transfer and deliver to
NantOmics:


3.1    on the Closing Date, Series A-2 equity units of NantOmics owned by
NantHealth (“NO Units”) in an amount equal to (i) [***] plus (ii) the amount of
funding provided by NantOmics to Liquid Genomics, without markup, for its
operations between the NO/LG Acquisition and December 31, 2017 (the “Initial NO
Units”); and


3.2     by May 31, 2018, NO Units in an amount equal to the funding provided by
NantOmics to Liquid Genomics, without markup, for its operations between January
1, 2018 and the Closing Date.




[***] Certain information in this document has been omitted and filed separately
with the Securities and Exchange Commission. Confidential treatment has been
requested with respect to the omitted portions.



--------------------------------------------------------------------------------





The parties agree that the per-unit book value of NO Units on NantHealth’s
balance sheet as of December 31, 2017 shall be used for purposes of determining
the number of NO Units to be conveyed to NantOmics under Sections 3.1 and 3.2.
4.     Closing.


4.1    The closing of the transaction contemplated under this Agreement
(“Closing”) shall be consummated at 1:00 PM, California time, on February 28,
2018 or such other date and time as may be agreed upon by the Parties. The
Closing shall be deemed to have become effective as of 11:59 PM., California
time, on the date on which the Closing is actually held, and such time and date
are referred to herein as the “Closing Date.”


4.2    At the Closing:


(a)NantOmics will deliver to NantHealth: (i) certificates representing the LG
Shares, duly endorsed (or accompanied by duly executed powers); (ii) an
assignment of the Merger Agreement; and (iii) such other bills of sale,
assignments and other instruments of transfer or conveyance as NantHealth may
reasonably request or as may be otherwise necessary to evidence and effect the
sale, assignment, transfer, conveyance and delivery of the LG Shares and Merger
Agreement.


(b)NantHealth will deliver to NantOmics: (i) the Initial NO Units (defined
above), duly endorsed (or accompanied by duly executed powers) and (ii) such
other bills of sale, assignments and other instruments of transfer or conveyance
as NantOmics may reasonably request or as may be otherwise necessary to evidence
and effect the sale, assignment, transfer, conveyance and delivery of the NO
Units.


4.3    Between the Effective Date and Closing, NantOmics shall cause Liquid
Genomics to operate and carry on its business only in the ordinary course and in
all material respects as presently operated.


5.NantOmics Representations and Warranties. NantOmics represents and warrants to
NantHealth, as of the Effective Date and Closing Date, that: (a) it is duly
organized and existing in good standing as a limited liability company under the
laws of the State of Delaware and that it has full power and authority to
execute and deliver, and to perform all of its obligations under, this
Agreement; (b) the execution, delivery and performance of this Agreement has
been authorized by all necessary limited liability company action, and does not
and will not: (i) violate or conflict with any law, rule, regulation, order,
writ, judgment, injunction, decree, determination, award, contract, agreement or
understanding presently in effect applicable to NantOmics or (ii) require any
authorization, consent, approval, license, exemption by or from, or filing or
registration with, any court, executive or legislative body, governmental
department, commission, board, bureau, agency or instrumentality, domestic or
foreign; (c) this Agreement constitutes a legal, valid and binding obligation of
NantOmics enforceable against NantOmics in accordance with its terms; and (d)
NantOmics has good title to and is the sole owner of all of the LG Shares, free
and clear of all liens, charges and any encumbrances of any kind whatsoever (and
NantHealth will receive good title to the LG Shares, free and clear of all
liens, charges and any encumbrances of any kind whatsoever).


6.NantHealth Representations and Warranties. NantHealth represents and warrants
to NantOmics that, as of the Effective Date and Closing Date: (a) it is duly
organized and existing in good standing as a corporation under the laws of the
State of Delaware and that it has full power and authority to execute and
deliver, and to perform all of its obligations under, this Agreement; (b) the
execution, delivery and performance of this Agreement has been authorized by all
necessary corporate action, and does not and will not: (i) violate or conflict
with any law, rule, regulation, order, writ, judgment, injunction, decree,
determination, award, contract, agreement or understanding presently in effect
applicable to NantHealth or (ii) require any authorization, consent, approval,
license, exemption by or from, or filing or registration with, any court,
executive or legislative body, governmental department, commission, board,
bureau, agency or instrumentality, domestic or foreign; (c) this Agreement
constitutes a legal, valid and binding obligation of NantHealth enforceable
against NantHealth in accordance with its terms; and (d) NantHealth has good
title to and is the sole owner of all of the NO Units, free and clear of all
liens, charges and any encumbrances of any kind whatsoever (and NantOmics will
receive good title to the NO Units, free and clear of all liens, charges and any
encumbrances of any kind whatsoever).


7.Further Assurances. At any time or from time to time after the date hereof,
the Parties agree to cooperate with each other, and at the request of the other
Party, to execute and deliver any further instruments or documents and to take
all such further action as the other Party may reasonably request in order to
evidence or effectuate the consummation of the transactions contemplated hereby
and to otherwise carry out the intent of the Parties hereunder.


8.Successors and Assigns. The terms and conditions of this Agreement shall inure
to the benefit of and be binding upon the respective successors and assigns of
the Parties. Nothing in this Agreement, express or implied, is intended to
confer upon any party other than the Parties hereto or their respective
successors and assigns any rights, remedies, obligations, or liabilities under
or by reason of this Agreement, except as expressly provided in this Agreement.


[***] Certain information in this document has been omitted and filed separately
with the Securities and Exchange Commission. Confidential treatment has been
requested with respect to the omitted portions.



--------------------------------------------------------------------------------







9.Governing Law. This Agreement shall be governed and construed in accordance
with the laws of the State of Delaware, without giving effect to any choice or
conflict of laws, provisions or rules that would cause the application of laws
of any jurisdiction other than the State of Delaware.


10.Counterparts. This Agreement may be executed in two or more counterparts,
each of which shall be deemed an original, but all of which together shall
constitute one and the same instrument. Counterparts may be delivered via
facsimile, electronic mail (including pdf) or other transmission method and any
counterpart so delivered shall be deemed to have been duly and validly delivered
and be valid and effective for all purposes.


11.Enforcement. Each Party hereto acknowledges that money damages may not be an
adequate remedy in the event of a breach of this Agreement or that any of the
covenants or agreements in this Agreement are not performed by the Parties in
accordance with its terms, and it is therefore agreed that in addition to and
without limiting any other remedy or right each Party may have, each Party may
have the right to an injunction, temporary restraining order or other equitable
relief in any court of competent jurisdiction enjoining any such breach and
enforcing specifically the terms and provisions hereof.


12.Integration; Entire Agreement. This Agreement and the documents referred to
herein or delivered pursuant hereto contain the entire understanding of the
Parties with respect to the subject matter hereof and thereof. There are no
agreements, representations, warranties, covenants or undertakings with respect
to the subject matter hereof and thereof other than those expressly set forth
herein and therein. Except as otherwise expressly set forth herein, this
Agreement embodies the complete agreement and understanding among the Parties
hereto with respect to the subject matter hereof and supersedes and preempts any
prior understandings, agreements or representations by or among the Parties,
written or oral, that may have related to the subject matter hereof in any way.
        


IN WITNESS WHEREOF, the parties have executed this Assignment Agreement as of
the date first written above.
NANTOMICS, LLC
NANTHEALTH, INC.
 
 
By: /s/ Charles Kim
By: /s/ Paul Holt
Name: Charles Kim
Name: Paul Holt
Title: Executive Vice President
Title: Chief Financial Officer
 
 
 
 
 
 







[***] Certain information in this document has been omitted and filed separately
with the Securities and Exchange Commission. Confidential treatment has been
requested with respect to the omitted portions.

